728 N.W.2d 863 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Todd Emerson PARSONS, Defendant, and
Gabriel John Seibt, Defendant-Appellee.
Docket No. 132975. COA No. 273560.
Supreme Court of Michigan.
March 30, 2007.
WEAVER, J., concurs and states as follows:
I concur only in the result of the order to deny leave to appeal and dissolve the stay in the district court and circuit court proceedings, ordered on March 6, 2007, as I am not persuaded that the question presented should be reviewed before the completion of the proceedings ordered by the Court of Appeals.
Further, I note the reasons for Justice Corrigan's nonparticipation in the case were stated by her in her concurrence in a previous order in this case. People v. Parsons, ___ Mich. ___, 728 N.W.2d 62 unpublished order of the Supreme Court, entered March 6, 2007 (Docket No. 132975).
CORRIGAN, J., not participating.